           Case 1:20-cv-01311-ACA Document 1 Filed 09/03/20 Page 1 of 6                FILED
                                                                              2020 Sep-03 AM 09:30
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NOTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION

VICKY PHILLIPS,                             )
                                            )
      Plaintiff,                            )
                                            )
v.                                          ) CASE NO:
                                            )
WALMART STORES, EAST, LP,                   )
WALMART REAL ESTATE                         )
BUSINESS TRUST, et al.                      )
                                            )
      Defendants.                           )

                            NOTICE OF REMOVAL
      COMES NOW Defendant, Walmart Stores, East, LP, (hereinafter

“Walmart”), by and through its undersigned counsel, and hereby gives notice of the

removal of the above-styled cause to the United States District Court for the

Northern District of Alabama, Eastern Division, pursuant to 28 U.S.C. §§ 1332,

1441, and 1446(b). As grounds for removal, Walmart states as follows:

                     Introduction and Grounds for Removal

      1.      The state court lawsuit at issue is styled Vicky Phillips v. Walmart

Stores, East, LP, Walmart Real Estate Business Trust, et al., CV-2020-900263 and

was filed in the Circuit Court of Calhoun County on May 12, 2020. (See Complaint,

attached hereto as part of compilation Exhibit A) (hereinafter the “state court

lawsuit”). Walmart was served with the lawsuit on May 15, 2020 and timely filed


                                                                                 1
           Case 1:20-cv-01311-ACA Document 1 Filed 09/03/20 Page 2 of 6




its Answer. Upon verification that the case was removable, Walmart timely filed this

Notice of Removal in accordance with 28 U.S.C. § 1446(b). As required by 28

U.S.C. §§ 1446(a) and 1447(b), copies of the case action summary and all documents

contained in the state court action are attached collectively to this Notice of Removal

as Exhibit A.

      2.      The Plaintiff in this action, Vicky Phillips, has raised claims against

Walmart for negligence (Count I), wantonness (Count II), and negligent hiring,

training, and supervision (Count III) arising out of a fall she sustained while

shopping in a Walmart store. (See Complaint).

      3.      Calhoun County, Alabama, where the state court action is pending, is

within the territorial jurisdiction of the United States District Court for the Northern

District of Alabama, Eastern Division. See 28 U.S.C. §§ 81(a)(4). Accordingly,

removal to this Court is proper. See 28 U.S.C. § 1441(a).

      4.      Walmart’s Notice of Removal is based on the diversity jurisdiction of

this Court. See 28 U.S.C. § 1332(a) and (c).

                               Diversity of the Parties

      5.      Walmart Stores East, LP, and Walmart Real Estate Business Trust are

the only named Defendants in the state court action, and no fictitious parties have

been named in that case. See 28 U.S.C. § 1441(b)(1) (fictitiously named defendants

are to be disregarded in federal court as a matter of law).


                                                                                      2
           Case 1:20-cv-01311-ACA Document 1 Filed 09/03/20 Page 3 of 6




      6.      Walmart Business Trust is due to be dismissed, and the parties have

agreed to this dismissal, as Walmart Business Trust is not a proper party to this

lawsuit.

      7.      Upon information and belief, Phillips is a resident of and domiciled in

the state of Alabama, as alleged in the Complaint (See Complaint, at ¶ 1). Walmart

is a foreign corporation both incorporated in and with its principal place of business

in the state of Arkansas. Pursuant to 28 U.S.C. § 1332(c)(1), Walmart is therefore

deemed a citizen of the state of Arkansas.

      8.      Complete diversity of citizenship between the parties exists under 28

U.S.C. § 1332 because Phillips is a resident of and domiciled in the state of Alabama,

and Walmart is a citizen of the state of Arkansas.

                              Amount in Controversy

      9.      Phillips’ Complaint seeks unspecified compensatory and punitive

damages due to injuries she alleges to have sustained after a fall within a Walmart

store. (See Complaint, at ¶¶ 4, 40). On August 3, 2020, Phillips responded to

Walmart’s Requests for Admissions from Walmart admitting that the amount in

controversy in this case exceeded $75,000, that she is seeking an award of more than

$75,000 to satisfy all claims alleged in her Complaint, and that there is evidence to

support an award of damages in this case exceeding $75,000. (See Plaintiff’s

Responses to Defendant’s Requests for Admissions, at ¶¶ 1, 2, 5).


                                                                                    3
          Case 1:20-cv-01311-ACA Document 1 Filed 09/03/20 Page 4 of 6




       10.     A removing defendant can provide evidence to demonstrate the

requisite amount in controversy at the time of removal in a 28 U.S.C. § 1446(b)

“second paragraph case. 1” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744 (11th

Cir. 2007).     Such evidence can include, in addition to the allegations in the

complaint, “facts alleged in the notice of removal, judicial admissions made by the

plaintiffs, non-sworn letters submitted to the court, or other summary judgment type

evidence that may reveal that the amount in controversy is satisfied.” Pretka, 608.

F.3d at 754, citing Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir.

2001) (emphasis added) and 16 James Wm. Moore et al., Moore’s Federal Practice

§107.14 et seq. (3d ed. 2010).

       11.     While Walmart in no way concedes Phillips can establish that she is

entitled to recover any of these damages, her likelihood of success is irrelevant at

this juncture. As the Eleventh Circuit opined in Pretka, “the plaintiffs’ likelihood of

success on the merits is largely irrelevant to the court’s jurisdiction because the

pertinent question is what is in controversy in the case, not how much the plaintiffs

are ultimately likely to recover.” Pretka, 608 F.3d at 751, citing Amoche v.



1
  Historically, so-called “first paragraph removal” referred to cases removed within thirty days of
the initial pleading (when the grounds for removal are evident on the face of the complaint), as
compared to “second paragraph removal,” which referred to cases removed after the initial thirty
day period but within thirty days of the receipt of “an amended pleading, motion, order or other
paper from which it may first be ascertained that the case is one which is or has become removable.
. . .” See 28 U.S. C. § 1446(b). The subparts of § 1446(b) have since been renumbered, but the
terminology endures.
                                                                                                 4
         Case 1:20-cv-01311-ACA Document 1 Filed 09/03/20 Page 5 of 6




Guarantee Trust Life Inc. Co., 556 F.3d 41, 51 (1st Cir. 2009) (emphasis in original).

Keeping in mind that the removing defendant need only “prove by a preponderance

of the evidence that the amount in controversy more likely than not exceeds the

[applicable] jurisdictional requirement,” Walmart has more than satisfied this

burden. See Pretka, 608. F.3d at 752, citing Tapscott v. MS Dealer Serv. Corp., 77

F.3d 1353, 1356-57 (11th Cir. 1996) (emphasis added by Pretka Court).

                             Procedural Compliance

      12.    Walmart has provided a copy of this Notice of Removal to all adverse

parties and to the Clerk of Court of Calhoun County, Alabama, in accordance with

28 U.S.C. § 1446(d).

      13.    Walmart reserves the right to supplement or amend this Notice of

Removal as necessary and appropriate.

                                       Respectfully submitted,


                                 /s/    Julie D. Pearce
                                 Julie D. Pearce (asb-9946-c35j)
                                 Amanda Graham (asb-9124-r15a)
                                 Attorneys for Defendant Walmart Stores East, LP

OF COUNSEL:
GAINES GAULT HENDRIX PC
361 Summit Boulevard, Suite 200
Birmingham, Alabama 35243
Telephone: 205-980-5888
Facsimile: 205-980-1098
jpearce@ggh-law.com
agraham@ggh-law.com
                                                                                    5
         Case 1:20-cv-01311-ACA Document 1 Filed 09/03/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served
electronically upon the following counsel of record and on all other counsel of record
or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid
and properly addressed as follows, on this the 2nd day of September, 2020.


      Kevin L. Berry
      MORGAN AND MORGAN BIRMINGHAM PLLC
      2031 2nd Avenue North
      Birmingham, Alabama 35203




                                       /s/  Julie D. Pearce
                                       OF COUNSEL




                                                                                    6
